Per Curiam.
This is a writ of error sued out by the state to review the order of the circuit, court for Ashland county quashing an information against the defendant in error, which charged him with the crime of arson. The ground on which the information was quashed and the defendant discharged was the same as that on which a similar order was made in the case of State v. Lloyd, ante, p. 24, 139 N. W. 514. In conformity with the ruling in that case, the order of the circuit court must be held erroneous.
By the Court. — Order reversed, and action remanded for further proceedings according to law.